DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The effective filing date of the instant claims is 18 September 2017, the filing date of the utility application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 17 November 2021 has been entered.

Examiner’s Note
Applicant's amendments and arguments filed 17 November 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to 

Election/Restrictions
The Applicant has elected diphenylsiloxy phenyl trimethicone (methyl phenyl silicone ester), PPG-3 benzyl ether myristate (aromatic ester), stearyl/PPG-3 myristyl ether dimer dilinoleate (mixed ester), beeswax (wax), mixture of Red 7 Lake and Red 28 Lake (first pigment), mica (second pigment), octyl dodecanol (emollient), octyl dodecanol (long chain fatty acid).

Status of the Claims
Claims 1, 6, 11, 13, 44-45, 48, 50, 55, and 58-71 are pending.
Claims 1, 6, 11, 13, 44-45, 48, 50, 55, and 58-71 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 11, 13, 44-45, 48, 50, 55, and 58-71 are rejected under 35 U.S.C. 103 as being unpatentable over Lebre et al. (US 2006/0165640) in view of Ma et al. (US 2016/0303004) in view of Gao et al. (J. Cosmet. Sci., 55 (Supplement), S143-S150 (2004)).
The Applicant claims, in claim 1, a composition consisting essentially of a methyl phenyl silicone ester comprising diphenylsiloxy phenyl trimethicone (30-50%), an aromatic ester (30-50%), and a mixed ester composition (10-30%) consisting of a mixed ester and a wax wherein the amounts are relative to each other. The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." (See MPEP 2111.03 (III)). Claim 6 narrows to the elected species of aromatic ester. Claims 11 and 13 limit to the elected species of wax and silicone ester. Claims 44-45, 48, 50, and 55 mirror claims 1, 6, 11, 13 but recite narrower ranges for each component. In claims 58-59, the composition consists only of methyl phenyl silicone ester, aromatic ester, and mixed ester composition. Claims 60-70 recite the same composition as claim 1 using “comprising” language and further require the composition be prepared by mixing the recited components under propeller agitation with heat. Additional limitations narrow the temperature, time of mixing, emollients and binders added, speed of mixing, and pigments added. Claims 60-70 include product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined 
The composition of Lebre can be in the form of a lipstick for application to the skin or lips [0002-0003, 0231, 0235]. The inclusion of said alkoxylated ester and apolar oil results in a formulation with high gloss (interpreted as being analogous to enhanced shine) and equivalent comfort to standard formulations [0012]. Regarding the alkyoxylated ester, one preferred ester, which is a mixed ester, is stearyl/PPG-3 myristyl ether dimer dilinoleate [0054]. The mixed ester can be present in 1-99% [0086]. The apolar oil can be present in 1-80% [0099] and selected from oils including polydimethylsiloxanes such as phenyl trimethicones [0105]. It is noted that phenyl trimethicone is listed as a genus and is not one specific agent. The composition of Lebre can further comprise a dye (i.e. pigment) in 0.001-98% which can comprise a liposoluble dye (0-20%) such as D&C Red #7 and aluminum lakes [0155-0159]. Additional dyes, known as nacres, can be present in 0.001-20% and comprise mica coated with titanium oxide [0160]. Among suitable fillers include mica [0163-0164]. Lebre further includes a wax such as synthetic wax (a binding agent), beeswax, or 
Lebre does not teach diphenylsiloxy phenyl trimethicone as the methyl phenyl silicone ester. Lebre does not teach further including an aromatic ester such as PPG-3 benzyl ether myristate.
Ma teaches a cosmetic composition [0001] and, specifically, discloses that in cosmetics diphenylsiloxy phenyl trimethicone (KF-56) and phenyl trimethicone oil (DC556) are both suitable species of phenyl trimethicone [0067, 0070].
Gao teaches that Crodamol STS (PPG-3 benzyl ether myristate) is an emollient for use in cosmetics that is safe to use and provides a silicone-like feel (abstract). The agent has a refractive index of 1.47 and is known to enhance hair shine, contribute to 
It would have been prima facie obvious to modify the composition of Lebre to use diphenylsiloxy phenyl trimethicone as the phenyl trimethicone species as it is a suitable alternative to DC556 in cosmetic formulations. In addition, it would have been obvious to replace microcrystalline wax with beeswax, which is taught in Lebre as being alternative waxes and to select octyl dodecanol as the optional emollient. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). Moreover, it would have been obvious to modify the composition of Lebre to further include PPG-3 benzyl ether myristate. Gao teaches that this cosmetic emollient is superior to dimethicone (which is disclosed in Lebre as an emollient) as it provides superior shine and pigment wetting. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) (see MPEP 2144 (II)). The resulting composition would have increased shine/gloss and provide enhanced pigment dispersion due to the PPG-3 benzyl ether myristate. 
Regarding the claimed amounts of each agent, Lebre teaches broad ranges that overlap and/or encompass those of the instant claims as related to the methyl phenyl 
Regarding the selection of the specifically claimed agents from Lebre, the specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, it is true that the reference does not provide any motivation to select this specific combination of methyl phenyl silicone ester, aromatic ester, mixed ester, and wax anticipation cannot be found. That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. Consistent with this reasoning, it would have been obvious to have selected various combinations of methyl phenyl silicone ester, aromatic ester, mixed ester, and wax from within the Lebre disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” 
Regarding the “consisting essentially of” and “consisting of” language in the instant claims, as it was noted, the composition of Lebre requires only the agents of at least one ester derived from an alkoxylated alcohol and a carboxylic acid and at least one apolar oil (abstract). To be sure, other agents are permitted in Lebre, but all other agents are considered “optional” as the prior art does not require each additional agent to be present in all forms of their invention. This is based on the disclosure that uses the following language throughout, “The compositions of the present disclosure may also further comprise at least one dyestuff…” (emphasis added) [0155]. Since these two agents are the only “required” agents in the composition and the remaining disclosed agents are all optional, it would have been obvious to prepare the composition that consists of a silicone ester, aromatic ester, mixed ester, and wax. In lieu of evidence to the contrary, said composition would be identical in structure to that of the instant claims wherein the instant claims specifically apply heat and agitation during the mixing steps. Therefore, the composition of Lebre further renders obvious that of instant claims 60-71 because Lebre in view of Ma and Gao requires all the same components and teaches .

Response to Arguments
Applicant's arguments filed 17 November 2021 have been fully considered but they are not persuasive. The Applicant argues, on pages 10-11 of their remarks, that “the pending claims require that the claimed composition cannot include materials other than methyl phenyl silicone ester, the aromatic ester, and the mixed ester composition, which affect the basic and novel properties of the claimed composition.” In other words, the Applicant argues that Lebre necessarily requires the presence of numerous additional agents and that nowhere in Lebre does it even suggest that the composition “consists of” only the ester and apolar oil. The Applicant asserts that other agents are not just permitted in Lebre, but required for the activity of the composition.
In response, as detailed above, the disclosure of Lebre only requires the agents of at least one ester derived from an alkoxylated alcohol and a carboxylic acid and at least one apolar oil. The additionally used agents all are described using language such as “the composition may further include” thus implying them as being optional. Nothing in Lebre nor the Applicant’s arguments has described agents in Lebre that are included in addition to the required agents that would “materially affect the basic and novel characteristic(s)" of the claimed invention.” It would have been obvious to use only those agents required in Lebre, which, in view of Ma and Gao, renders obvious instant 

The Applicant argues, on pages 11-12 of their remarks, that both Example compositions 1 and 2 of Lebre require the presence of a dyestuff and a non-volatile filler in significant amounts.
In response, the Applicant is erroneously pointing to narrow embodiments expressly disclosed within the prior art reference as representing the sum total of information conveyed by each. Art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments (see MPEP § 2123). Lebre teaches that only an ester derived from an alkoxylated alcohol and a carboxylic acid and at least one apolar oil are required. All additional agents including dyestuff and non-volatile filler are optional and thus obvious to include or not include.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613